—Appeal by the defendant from a judgment of the County Court, Nassau County (Galasso, J.), dated June 16, 1998, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Gulotta, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We find no basis in this record to disturb the hearing court’s determination that the defendant knowingly, voluntarily, and intelligently waived his Miranda rights (see, Miranda v Arizona, 384 US 436; People v Zadorozhnyi, 267 AD2d 263; People v Barksdale, 140 AD2d 531). Friedmann, J. P., McGinity, Luciano and Feuerstein, JJ., concur.